DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or fairly suggest the seal assembly as claimed in independent claims of the application. The examiner can find no motivation to combine or modify the reference without the use of impermissible hindsight.

Prior art Wilson (U.S. PGPub # 20160130963) shows a seal assembly comprising:
	a stator interface (136 in contact with stator 102, fig 4) with front support plate (left plate of 136, fig 4) and rear support plate (right plate of 136, fig 4), a radially oriented plate (139, fig 4), a film-riding shoe plate (108, fig 4), 
the film-riding shoe configured to form a shoe fluid bearing between the film-riding shoe and the rotating component responsive to rotation of the rotating component and pressurization of fluid in the rotary machine upstream of the front support plate of the stator interface (Para 0041);
The prior art fails to show the 
wherein one or more of the stator interface or the film-riding shoe include one or more ports or pathways through which higher-pressure fluid upstream of a stator 
forming a front axial fluid bearing between cover plates of the seal segments and the front support plate of the stator interface using at least some of the fluid;
forming an aft fluid bearing between aft plates of the seal segments and the rear support plate of the stator interface using at least some of the fluid;
the one or more internal passages also configured to direct the pressurized fluid to a location between the aft plate and the stator interface to form an axial aft fluid bearing between the aft plate and the stator interface.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. Susmitha Koneru whose telephone number is 571.270.5333. The examiner can normally be reached from Monday-Friday, 9:00 AM-4:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/L. K./
Examiner, Art Unit 3675


/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675